GUARANTY AND COMMITMENT

           THIS GUARANTY AND COMMITMENT (as amended and in effect from time to
time, this “Guaranty and Commitment”) dated as of November 21, 2004 is made
jointly and severally by The Children’s Place Retail Stores, Inc., a Delaware
corporation (“TCP”), and Hoop Holdings, LLC, a Delaware limited liability
company (“Licensee Parent” and, together with TCP, each an “Obligor” and
collectively, the “Obligors”), in favor of The Disney Store, LLC, a California
limited liability company (“TDS USA”), The Disney Store (Canada) Ltd., a
corporation incorporated under the laws of the Province of Ontario (“TDS Canada”
and, together with TDS USA, “Licensee”), and TDS Franchising, LLC, a California
limited liability company (“TDSF”).

           WHEREAS, pursuant to an Acquisition Agreement, dated as of October
19, 2004 (as amended and in effect from time to time, the “Acquisition
Agreement”), by and among Disney Enterprises, Inc., a Delaware corporation
(“DEI”), Disney Credit Card Services, Inc., a California corporation (“DCCS”
and, together with DEI, the “Sellers”), Licensee Parent and Hoop Canada
Holdings, Inc., a Delaware corporation (“Canadian Parent”) (together with a
guarantee of the obligations of Licensee Parent and Canadian Parent thereunder
by TCP), on the date hereof, Licensee Parent is acquiring all of the equity
interests of TDS USA and Canadian Parent is acquiring all of the equity
interests of TDS Canada; and

           WHEREAS, Licensee is the tenant under certain leases and the owner,
lessee or licensee of various other personal property assets that heretofore
have been used in the operation of a chain of specialty retail stores known as
the “Disney Store”; and

           WHEREAS, Licensee desires to continue to operate such chain of
specialty retail stores in accordance with the terms of the License Agreement
referred to below; and

           WHEREAS, TDSF or its Affiliates have heretofore operated an online
retail store located on the World Wide Web at www.disneystore.com; and

           WHEREAS, Licensee desires to operate such online retail store in
accordance with the terms of the License Agreement referred to below; and

           WHEREAS, in order to enable Licensee to so operate such chain of
specialty retail stores and such online retail store, Licensee and TDSF are
entering into, on the date hereof, a License and Conduct of Business Agreement
(as amended and in effect from time to time, the “License Agreement”) pursuant
to which TDSF shall grant to Licensee certain rights in specified names, marks,
symbols, logos, characters and other proprietary designations and intellectual
property of TDSF and its Affiliates, all subject to and in strict adherence to
the terms and conditions set forth therein; and

           WHEREAS, upon the closing under the Acquisition Agreement, the
Obligors shall become the direct and indirect owners of all of the outstanding
equity interests of Licensee and therefore expect to receive substantial direct
and indirect benefits from the execution, delivery and performance by the
Sellers of the Acquisition Agreement and the execution, delivery and licensing
of rights by TDSF to Licensee under the License Agreement (the sufficiency of
which benefits to support this Guaranty and Commitment are hereby acknowledged);
and

           WHEREAS, it is a condition precedent to the Sellers’ obligation to
consummate the transactions contemplated by the Acquisition Agreement and a
material inducement to TDSF to enter into the License Agreement (which TDSF
would not have done in the absence of this Guaranty and Commitment) that the
Obligors execute and deliver this Guaranty and Commitment for the benefit of
Licensee and TDSF; and

           WHEREAS, the obligations of the Obligors under this Guaranty and
Commitment constitute a material part of the consideration for TDSF and its
Affiliates to enter into the License Documents (as defined below) and to
consummate the transactions contemplated thereby; and

           WHEREAS, in consideration of the foregoing premises, on and subject
to the terms and conditions provided herein, the Obligors wish (a) to guarantee
the payment and performance of the obligations of Licensee and/or its Affiliates
to TDSF and/or its Affiliates under or in respect of the License Documents and
(b) to commit to invest certain funds in TDS USA to support such obligations and
Licensee’s operation of the Business;

           NOW, THEREFORE, the Obligors, jointly and severally, hereby agree
with TDSF and Licensee as follows:

          Section 1. Definitions.

           Capitalized terms defined in the License Agreement and used herein
without other definition shall have the respective meanings assigned thereto in
the License Agreement. As used in this Guaranty and Commitment, the following
terms shall have the respective meanings set forth below:

           “Acquisition Agreement” has the meaning specified in the recitals to
this Guaranty and Commitment.

           “Affiliate Guarantor” means an Affiliate of TCP that becomes a
guarantor of all of the obligations of the Obligors under this Guaranty and
Commitment pursuant to Section 4(m) hereof.

           “Approved Letters of Credit” means irrevocable letters of credit,
issued by one (1) or more banks acceptable to TDSF in its business judgment for
the account of TCP and/or Licensee Parent as account parties and for the benefit
of TDS USA, that (i) provide that, for any purpose specified in Section 2(b)
hereof and/or upon the occurrence of any Event of Default, TDSF shall be
authorized to draw, as attorney-in-fact for, or otherwise on behalf of, TDS USA
as beneficiary, under any such letter of credit and direct such bank(s) to pay
the amount of any such draw solely and directly to TDS USA, and (ii) are
otherwise in form and substance satisfactory to TDSF in its business judgment.

           “Arbitration Procedures” has the meaning specified in Section 17
hereof.

           “Canadian Parent” has the meaning specified in the recitals to this
Guaranty and Commitment and, in addition, shall be deemed to include any Person
who is or becomes a “Canadian Parent” under the License Agreement from time to
time in accordance with the terms and conditions thereof.

           “Capital Lease Obligations” shall mean, as to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

           "cash" means currency denominated in United States dollars.

           “Cash Equivalents” means (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition; (ii) certificates of deposit and time
deposits denominated in United States dollars with maturities of twelve (12)
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding twelve (12) months and overnight bank deposits, in each
case, with any domestic commercial bank having combined capital and surplus in
excess of Five Hundred Million Dollars ($500,000,000) and a Thompson Bank Watch
Rating at the time of acquisition of “B” (or the equivalent) or better; (iii)
commercial paper having a rating at the time of acquisition of at least “P-1” or
the equivalent from Moody’s Investors Service, Inc. or at least “A-1” or the
equivalent from Standard & Poor’s Rating Services and in each case maturing
within thirty (30) days after the date of acquisition; and (iv) money market
funds, the assets of which constitute Cash Equivalents of the kinds described in
subparagraphs (i) through (iii) of this definition. In the event that, after the
date of this Guaranty and Commitment, securities, instruments or other items of
types not described in clauses (i) through (iv) of this definition become
properly classifiable as “Cash Equivalents” under GAAP, the Obligors may request
inclusion of such items as Cash Equivalents for the purposes of this Guaranty
and Commitment, subject to TDSF’s approval thereof in its business judgment.

           “Consolidated EBITDA” shall mean, for any period, with respect to any
Person, Consolidated Net Income of such Person and its Subsidiaries for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense (whether or not paid during such period), (b) Consolidated Interest
Expense of such Person and its Subsidiaries, amortization or write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness, (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
(e) any extraordinary expenses or losses (and, whether or not otherwise
includable as separate items in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business) and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income (except
to the extent deducted in determining Consolidated Interest Expense) and (b) any
extraordinary income or gains (and, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
non-cash gains on the sales of assets outside of the ordinary course of
business), all as determined on a consolidated basis in accordance with GAAP.

           “Consolidated Interest Expense” shall mean, for any period, with
respect to any Person, total cash interest expense (including that attributable
to Capital Lease Obligations) of such Person and its Subsidiaries for such
period with respect to all outstanding Indebtedness of such Person and its
Subsidiaries (including, without limitation, all commissions, discounts and
other fees and charges owed by such Person with respect to letters of credit and
bankers’ acceptance financing and net costs of such Person under Hedge
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP).

           “Consolidated Net Income” shall mean, for any period, with respect to
any Person, the consolidated net income (or loss) of such Person and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP and before any reduction in respect of preferred equity dividends;
provided, that, in calculating Consolidated Net Income of a Person (for purposes
of this definition only, the “Parent”) and its consolidated Subsidiaries for any
period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Parent or is merged
into or consolidated with the Parent or any of its Subsidiaries, (b) the income
(or deficit) of any Person (other than a Subsidiary of the Parent) in which the
Parent or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Parent or such
Subsidiary in the form of dividends or similar distributions, (c) the
undistributed earnings of any Subsidiary of the Parent to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contract or Law applicable to
such Subsidiary, and (d) the cumulative effect of a change in accounting
principles.

           “DCCS” has the meaning specified in the recitals to this Guaranty and
Commitment.

           “DEI” has the meaning specified in the recitals to this Guaranty and
Commitment.

           “Direct Obligations” means, collectively, (i) the Funding Commitment
(as such Funding Commitment may be adjusted pursuant to Sections 2(c) and 2(d)
hereof) and (ii) all other amounts payable by the Obligors pursuant to the terms
hereof in respect of the Funding Commitment, including, without limitation, any
interest, fees, costs and expenses (including enforcement costs, court costs and
legal, accounting, investment banking, appraisal and other professional fees and
expenses), whether direct or indirect, absolute or contingent, due or to become
due, existing on the date of this Guaranty and Commitment or hereafter incurred
or arising, which may arise under, out of or in connection with this Guaranty
and Commitment; provided, that the Direct Obligations shall not include the
Guaranteed Obligations.

           “Event of Default” has the meaning specified in Section 6 hereof.

           “Funding Commitment” means the commitment by the Obligors to make
capital contributions to TDS USA in an aggregate commitment amount equal to One
Hundred Million Dollars ($100,000,000) in accordance with the terms of Section 2
hereof (subject to adjustment as provided therein).

           “Guaranteed Obligations” means all obligations of every kind and
nature of Licensee, including, without limitation, any increases to the amounts
thereof, any and all Licensee Infringement/Breach Fees (including any Licensee
Infringement/Breach Fee incurred or accruing as a result of any failure by the
Obligors to honor the Funding Commitment) and any interest, fees, costs and
expenses (including enforcement costs) payable in respect thereof, whether
direct or indirect, absolute or contingent, due or to become due, existing on
the date of this Guaranty and Commitment or hereafter incurred or arising, which
may arise under, out of or in connection with the License Agreement or any of
the other License Documents; provided, that the Obligors shall not be liable,
during any Term, for any Guaranteed Obligations in excess of, in the aggregate,
the Guaranty Amount for such Term.

           “Guaranty Amount” means Twenty-Five Million Dollars ($25,000,000) in
the aggregate for each individual Term; provided, that the Guaranty Amount shall
be increased by an amount equal to the TDS Canada Funds Amount in the event of a
Royalty Breach with respect to any Monthly Royalty Amount that is attributable
to TDS USA’s use of the Licensed Materials until the later to occur of (a) the
commencement of the next Term, if any, or (b) the date on which such Royalty
Breach is cured. No payments made in respect of Guaranteed Obligations during
any one Term shall reduce the Guaranteed Obligations or the Guaranty Amount for
any subsequent Term, which Guaranty Amount shall be Twenty-Five Million Dollars
($25,000,000) (as increased by any unpaid TDS Canada Funds Amount pursuant to
the preceding sentence) for each such subsequent Term.

           “Guaranty and Commitment” has the meaning specified in the preamble
to this Guaranty and Commitment.

           “Hedge Agreements” shall mean all interest rate swaps, caps, collar
agreements or similar arrangements entered into by Licensee or its Subsidiaries
providing for protection against fluctuations in interest rates or currency
exchange rates or the exchange of nominal interest obligations, either generally
or under specific contingencies.

           “Insolvency Event” means (a) any event described in Section 13.6
(Insolvency) of the License Agreement or (b) the initiation of any enforcement
action of any kind against TCP, any of its Subsidiaries, or any of their
respective assets, whether by means of foreclosure, assignment for the benefit
of creditors, or any judicial or other proceeding or process, or delivery of
written notice of commencement of any such action, in each case described in
this subparagraph (b), by or on behalf of one or more lenders under the Company
Credit Facility (as defined in the Acquisition Agreement) or any other loan
agreements, credit agreements, lines of credit, working capital or other bank
facilities or similar arrangements under which a bank or other financial
institution provides loans and/or letters of credit having an aggregate
outstanding principal amount equal to or exceeding Ten Million Dollars
($10,000,000) on the date of reference thereto, to TCP and/or any one or more of
its Subsidiaries. Notice of default, or acceleration of indebtedness, in either
case without further action or notice of commencement of further action, shall
not be considered enforcement action for purposes of this definition.

           “License Agreement” has the meaning specified in the recitals to this
Guaranty and Commitment.

           “License Document Breach” means (i) any Uncured Royalty Breach, (ii)
any Uncured Licensee Infringing Use, and (iii) any material breach or violation
by Licensee or any of its Affiliates of any representation or warranty under,
any material failure by Licensee or any of its Affiliates to perform any of
their respective agreements or obligations under, or any material non-compliance
by Licensee or any of its Affiliates with any of the terms, provisions or
conditions, of, any of the License Documents, which breach, violation, failure
or non-compliance is not cured within the applicable cure period specified in
such License Document or within twenty (20) Business Days if not so specified,
in the case of each of the preceding subparagraphs (i), (ii) and (iii) to the
extent that payment by the Obligors of all or any portion of the then-remaining
Funding Commitment would be necessary to, or could, (a) prevent such Royalty
Breach, Licensee Infringing Use, breach, violation, failure or non-compliance
and/or (b) enable Licensee to cure such Royalty Breach, Licensee Infringing Use,
breach, violation, failure or non-compliance.

           “License Documents” means the License Agreement and all other
documents, instruments and agreements from time to time executed and/or
delivered in connection therewith or pursuant thereto (including, without
limitation, the Transitional Administrative Services Agreement, the Transitional
Distribution Services Agreement, the Transitional Information Technology
Services Agreement and the Transitional Disney Retained Stores Agreement (each
as defined in the Acquisition Agreement), but excluding the Acquisition
Agreement and this Guaranty and Commitment), as in effect on the date of this
Guaranty and Commitment, as may become effective after the date hereof or as
subsequently amended, supplemented, modified or amended and restated.

           “Licensee” has the meaning specified in the preamble to this Guaranty
and Commitment and, in addition, shall be deemed to include any Person who is or
becomes a “Licensee” under the License Agreement from time to time in accordance
with the terms and conditions thereof.

           “Licensee Parent” has the meaning specified in the preamble to this
Guaranty and Commitment.

           “Material Adverse Effect” means a material adverse effect on (i) the
business, property, operations or condition (financial or otherwise) of the
Obligors, on a consolidated basis, or (ii) the validity or enforceability of any
material provision of this Guaranty and Commitment or any of the License
Documents, the rights or remedies of TDSF or Licensee hereunder or thereunder or
the ability of the Obligors to perform their obligations (including, without
limitation, payment of the Obligations) hereunder or thereunder in accordance
with the terms hereof or thereof.

           “NWC Dividend Payments” means the payment of any dividends or other
distributions pursuant to and in accordance with the terms of Section
9.13.3(b)(III) of the License Agreement.

           “Obligations” shall mean, collectively, the Direct Obligations and
the Guaranteed Obligations.

           “Obligor” and “Obligors” have the respective meanings specified in
the preamble to this Guaranty and Commitment.

           “Restricted Payment” means (i) any dividend, distribution or other
payment by any Person to the direct or indirect holders of its equity interests
(other than pursuant to and in accordance with the TCP Tax Sharing Agreement or
the TCP Intercompany Services Agreement) or (ii) any transfer of properties,
rights or assets by any Person to the direct or indirect holders of its equity
interests, to the extent that the consideration received by the transferring
Person at the time of such transfer is less than the fair market value of the
properties, rights or assets so transferred; provided, that neither a dividend,
distribution or other payment nor a transfer of properties, rights or assets by
TDS Canada to Canadian Parent or TDS USA or by Canadian Parent to TDS USA shall
be or be deemed to be a “Restricted Payment.”

           “Sellers” has the meaning specified in the recitals to this Guaranty
and Commitment.

           “TCP” has the meaning specified in the preamble to this Guaranty and
Commitment. In the event that all or any portion representing more than fifty
percent (50%) of the business, revenues, profits, assets, properties and/or
operations of TCP are Transferred (in any single transaction or in the
aggregate) to or otherwise undertaken by one or more Affiliates of TCP, whether
by way of a sale of assets, merger, reorganization, consolidation, operation of
law, transition to a new operating company or otherwise, the obligations,
restrictions and provisions pertaining to TCP hereunder shall apply in full to
both TCP and each such Affiliate of TCP, each such Affiliate of TCP shall be
deemed to be an “Obligor” hereunder and TCP and each such Affiliate of TCP shall
be jointly and severally liable for all of the liabilities, duties and
obligations of TCP hereunder (including the Obligations), and each such
Affiliate shall, as a condition of any such Transfer, be required to execute and
deliver an Assumption Agreement substantially in the form of Exhibit A hereto,
pursuant to which such Affiliate shall assume the liabilities, duties,
obligations, restrictions and provisions applicable to an “Obligor” hereunder,
and accept the designation as an “Obligor” hereunder, and the Obligors shall be
required to provide an original counterpart of such Assumption Agreement to
TDSF. In the event that such Affiliate of TCP does not execute and deliver such
Assumption Agreement, or such Assumption Agreement is for any reason not
delivered to TDSF, such Affiliate of TCP shall nonetheless automatically become
an Obligor hereunder, for all purposes hereof and shall be bound by the
provisions hereof to the fullest extent permitted by Law.

           “TDS Canada” means The Disney Store (Canada) Ltd., a corporation
incorporated under the laws of the Province of Ontario, until (i) the
continuation of such Entity in, and the amalgamation of such entity with an
entity incorporated in, the province of New Brunswick, Canada, at which time
“TDS Canada” shall refer to Hoop Canada, Inc., a corporation incorporated under
the laws of the Province of New Brunswick, as successor to the original
corporation, and (ii) the execution and delivery of the Canadian Joinder as
contemplated by Section 9.12.1(a)(II) of the License Agreement, whereupon “TDS
Canada” shall refer individually and collectively to Hoop Canada, Inc. and New
Canadian Limited Partnership.

           “TDS Canada Funds Amount” means, as of any date, the aggregate amount
of all cash and cash equivalents of TDS Canada and all funds available under any
and all Debt Facilities of TDS Canada, which cash, cash equivalents and funds
would have been available for use by TDS Canada to prevent and/or cure a Royalty
Breach with respect to any Monthly Royalty Amount that is attributable to TDS
USA’s use of the Licensed Materials but for the fact that TDS Canada is not
liable for the payment of any such Monthly Royalty Amount pursuant to Section
7.6 of the License Agreement.

           “TDS USA” means The Disney Store, LLC, a California limited liability
company, until the consummation of the TDS USA Merger contemplated by Section
9.12.1(a)(I) of the License Agreement, whereupon the Entity that survives the
TDS USA Merger, as the successor to TDS USA, shall be and be deemed to be “TDS
USA.”

           “TDSF” has the meaning specified in the preamble to this Guaranty and
Commitment.

           “Term” means the Initial Term or any Renewal Term.

           “Wells Fargo Credit Facility” means the Wells Fargo Credit Facility,
as defined in the Acquisition Agreement, as in effect on the date hereof, unless
otherwise provided.

           Section 2. Funding Commitment and Other Direct Obligations.

                      (a) On the date hereof, immediately following consummation
of the transactions contemplated by the Acquisition Agreement, the Obligors have
invested Fifty Million Dollars ($50,000,000) of the Funding Commitment in TDS
USA in the form of cash or freely transferable Cash Equivalents.

                      (b) The Obligors hereby jointly and severally agree to
invest the remaining balance of the Funding Commitment as and to the extent
needed to enable Licensee and/or its Affiliates to comply with their respective
obligations under the License Documents (including, without limitation, any
obligations of Licensee in the event of expiration or earlier termination of the
Licensee Agreement as set forth in Section 16 thereof), to prevent and/or cure
any License Document Breach and to fund any operating losses incurred by
Licensee or its Affiliates in connection with the operation of the Business. The
Obligors may satisfy their obligations with respect to the remaining balance of
the Funding Commitment by investing in TDS USA in the form of cash or freely
transferable Cash Equivalents or by providing to TDS USA one or more Approved
Letters of Credit or any combination of the foregoing; provided, that, for
purposes of clarification, the Obligors' obligations under this Section 2(b)
shall not be or be deemed to be fulfilled until the entire Funding Commitment
has been fully and indefeasibly paid and satisfied through the payment of cash
or freely transferable Cash Equivalents (including pursuant to any draw under an
Approved Letter of Credit) pursuant to and in accordance with the terms of this
Guaranty and Commitment. For the purposes of this Section 2(b) only, Restricted
Payments that Licensee and its Subsidiaries are permitted under Section
9.13.3(b)(III) or 9.13.3(b)(IV) of the License Agreement to make to the Obligors
and Restricted Payments by TDS USA to the Obligors that have been approved by
TDS USA's Independent Directors in accordance with the terms of the License
Agreement and applicable Law shall be treated as payments by the Obligors in
respect of the Funding Commitment in "cash" to the extent that the Obligors (i)
notify TDSF in writing of their intent not to receive any such Restricted
Payment and retain the amount thereof as an additional investment in TDS USA
pursuant to this Section 2(b), and (ii) in fact cause TDS USA (or its
Subsidiaries) to retain the amount of any such Restricted Payment as an
additional investment pursuant to this Section 2(b).

                      (c) The Funding Commitment, to the extent not previously
fully and indefeasibly paid and satisfied pursuant to and in accordance with the
terms of this Guaranty and Commitment, shall be reduced dollar-for-dollar by the
cumulative amount of Consolidated EBITDA of Licensee and its Subsidiaries
generated from the Effective Date through any applicable date of calculation;
provided, that in no event shall the Funding Commitment be reduced pursuant to
this Section 2(c) by an amount greater than Ten Million Dollars ($10,000,000) in
the aggregate and in no event shall Licensee ever be required to refund to any
Obligor any portion of the Funding Commitment that has been previously paid,
notwithstanding any subsequent reduction of the Funding Commitment pursuant to
this Section 2(c).

                      (d) In the event that Licensee makes any Restricted
Payments to any of the direct or indirect holders of its equity interests, the
unpaid balance of the Funding Commitment shall be increased dollar-for-dollar,
but not to an amount greater than Ninety Million Dollars ($90,000,000), by the
amount of such Restricted Payments, except with respect to Restricted Payments
constituting NWC Dividend Payments, which shall not result in any increase in
the unpaid balance of the Funding Commitment.

                      (e) The Obligors hereby jointly and severally agree, as
principal obligors and not as guarantors only, without limitation as to amount,
to pay to TDSF, on demand, all fees, costs and expenses (including without
limitation court costs and legal, accounting, investment banking, appraisal and
any other applicable professional fees and expenses), incurred or expended by
TDSF or its Affiliates in connection with the performance of the Obligations and
this Guaranty and Commitment and the enforcement thereof and hereof.

                      (f) The Obligors acknowledge and agree that TDSF has
relied on the undertaking of the Funding Commitment and the other Direct
Obligations by the Obligors in agreeing to enter into the Acquisition Agreement
and the License Documents and to consummate the transactions contemplated
thereby. In particular, TDSF is relying on the payment by the Obligors of the
Funding Commitment to enable Licensee to perform its obligations under the
License Agreement. In consideration of the foregoing, the Obligors agree that
(i) subject to and in accordance with the terms of subparagraph (i) of Section 6
hereof, if an Insolvency Event occurs, the Obligors will pay any unpaid balance
of the Funding Commitment, in addition to any unpaid portion of the Guaranty
Amount, to TDSF and (ii) subject to and in accordance with the terms of
subparagraph (ii) of Section 6 hereof, if a License Document Breach occurs, the
Obligors will pay to TDSF any amounts due under Section 3 hereof with respect to
any Guaranteed Obligations, up to the unpaid portion of the Guaranty Amount,
and, if applicable, pay to TDS USA on demand any additional amounts that may be
necessary, up to the unpaid balance of the Funding Commitment, to enable
Licensee to cure such License Document Breach.

           Section 3. Unconditional Guaranty of Payment and Performance of
Guaranteed Obligations.

                      (a) The Obligors hereby jointly and severally guarantee to
TDSF the full and punctual payment when due (whether at scheduled payment date,
by required prepayment, by acceleration or otherwise), as well as the
performance, of all of the Guaranteed Obligations for each Term of the License
Agreement, including all such Guaranteed Obligations that would become due but
for the operation of the automatic stay pursuant to Section 65(2)(a) of the
Federal Bankruptcy Code and the operation of Sections 502(b) and 506(b) of the
Federal Bankruptcy Code; provided, however, the Obligors' liability with respect
to the Guaranteed Obligations shall be limited during each Term to the Guaranty
Amount. This Guaranty and Commitment is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance of all of
the Guaranteed Obligations and not of their collectibility only and is in no way
conditioned upon any requirement that TDSF first attempt to collect any of the
Guaranteed Obligations from Licensee or resort to any collateral security or
other means of obtaining payment. Should Licensee default in the payment or
performance of any of the Guaranteed Obligations and fail to cure such default
within any applicable grace period, the obligations of the Obligors hereunder
with respect to such Guaranteed Obligations in default shall become immediately
due and payable to TDSF, for the benefit of TDSF, without demand or notice of
any nature to the Obligors, all of which are expressly waived by the Obligors.
Payments by the Obligors hereunder may be required by TDSF on any number of
occasions. All payments of the Guaranteed Obligations by the Obligors hereunder
shall be made to TDSF in the manner specified for payment of Licensee Payments
in Section 7.3 (Manner of Payments) of the License Agreement within five (5)
Business Days following the date on which the obligations of the Obligors
hereunder with respect to such Guaranteed Obligations become due and payable
pursuant to this Section 3(a).

                      (b) If for any reason Licensee has no legal existence or
is under no legal obligation to discharge any of the Guaranteed Obligations, or
if any of the Guaranteed Obligations have become irrecoverable from Licensee by
reason of Licensee's insolvency, bankruptcy or reorganization or by other
operation of law or for any other reason, this Guaranty and Commitment shall
nevertheless be binding on the Obligors and any Affiliate Guarantors to the same
extent as if the Obligors and any Affiliate Guarantors at all times had been the
principal obligors on all such Guaranteed Obligations (up to the Guaranty
Amount). In the event that acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of Licensee, or for any other reason, all amounts otherwise
payable under the terms of the License Documents, or any other agreement
evidencing, securing or otherwise executed in connection with any Guaranteed
Obligation (up to the Guaranty Amount) shall be immediately due and payable by
the Obligors and any Affiliate Guarantors.

                      (c) The Direct Obligations and the Guaranteed Obligations
are cumulative and may be enforced by TDSF separately or collectively. No
payments in respect of the Guaranteed Obligations shall reduce the amount of the
Direct Obligations, and no payments in respect of the Direct Obligations or
other investments, contributions or payments by any Obligor or Affiliate
Guarantor to or on behalf of Licensee shall reduce the amount of the Guaranteed
Obligations or the Guaranty Amount.

                      (d) The Affiliate Guarantors (if any) hereby jointly and
severally guarantee to TDSF the full and punctual payment when due (whether at
scheduled payment date, by required prepayment, by acceleration or otherwise),
as well as the performance, of all of the Obligations for each Term of the
License Agreement, including all such Obligations that would become due but for
the operation of the automatic stay pursuant to Section 65(2)(a) of the Federal
Bankruptcy Code and the operation of Sections 502(b) and 506(b) of the Federal
Bankruptcy Code; provided, however, the Affiliate Guarantors' and the Obligors'
collective liability with respect to the Guaranteed Obligations shall be limited
during each Term to the Guaranty Amount. This Guaranty and Commitment is an
absolute, unconditional and continuing guaranty of the full and punctual payment
and performance of all of the Obligations and not of their collectibility only
and is in no way conditioned upon any requirement that TDSF first attempt to
collect any of the Obligations from the Obligors or Licensee or resort to any
collateral security or other means of obtaining payment. Should the Obligors or
Licensee default in the payment or performance of any of the Obligations and
fail to cure such default within any applicable grace period, the obligations of
the Affiliate Guarantors hereunder with respect to such Obligations in default
shall become immediately due and payable to TDSF, for the benefit of TDSF,
without demand or notice of any nature to the Affiliate Guarantors, all of which
are expressly waived by the Affiliate Guarantors. Payments by the Affiliate
Guarantors hereunder may be required by TDSF on any number of occasions. All
payments of the Obligations by the Affiliate Guarantors hereunder shall be made
to TDSF in the manner specified for payment of Licensee Payments in Section 7.3
(Manner of Payments) of the License Agreement within five (5) Business Days
following the date on which the obligations of the Affiliate Guarantors
hereunder with respect to such Obligations become due and payable pursuant to
this Section 3(d).

           Section 4. Representations, Warranties and Covenants of the Obligors
and any Affiliate Guarantors. TCP, Licensee Parent and each Affiliate Guarantor
(if any), jointly and severally, represent and warrant to, and covenant with,
TDSF and Licensee as follows, in each case as of the date hereof and as of the
commencement date of each Renewal Term with the same effect as though made at
such time (except that any representation or warranty made as of a particular
date shall be true as of such date):

                      (a) TCP is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware. Licensee
Parent is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Each Affiliate Guarantor
(if any) is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization. Each of the Obligors has the requisite
power and authority to (i) execute and deliver this Guaranty and Commitment and
the documents and instruments contemplated hereby, (ii) perform and comply with
all of the terms, conditions and covenants to be performed and complied with by
it hereunder and thereunder and (iii) own its properties and assets and carry on
its business as currently conducted.

                      (b) All necessary action on the part of each of the
Obligors has been duly and validly taken to authorize the execution, delivery
and performance of this Guaranty and Commitment and such other agreements and
instruments to be executed and delivered by the Obligors in connection herewith.
All necessary action on the part of each Affiliate Guarantor (if any) has been
duly and validly taken to authorize the execution, delivery and performance of
this Guaranty and Commitment and such other agreements and instruments to be
executed and delivered by such Affiliate Guarantor in connection herewith. This
Guaranty and Commitment has been duly executed and delivered by the Obligors and
constitutes the legal, valid and binding obligation of each such Obligor,
enforceable against each such Obligor in accordance with the terms hereof. A
guaranty of the Obligations under this Guaranty and Commitment has been duly
executed and delivered by each Affiliate Guarantor (if any) and constitutes the
legal, valid and binding obligation of each such Affiliate Guarantor,
enforceable against each such Affiliate Guarantor in accordance with the terms
of such guarantee and of this Guaranty and Commitment.

                      (c) Except as set forth on TDS Schedule 4.8.2 to the
Acquisition Agreement, no consent, authorization, approval, order, license,
certificate or permit of or from, or declaration or filing with, any
Governmental Entity is required for the execution, delivery and performance by
the Obligors of this Guaranty and Commitment or any of the agreements or
instruments contemplated hereby. Neither the execution, delivery and performance
by the Obligors or any Affiliate Guarantors of this Guaranty and Commitment, any
assumption or guaranty of obligations hereunder, or such other agreements and
instruments nor the consummation of the transactions contemplated hereby or
thereby will: (i) violate any provision of the Governing Documents of any
Obligor or any Affiliate Guarantor; (ii) violate any Law to which any Obligor or
any Affiliate Guarantor is subject that would have a Material Adverse Effect;
(iii) violate any material Contract to which any Obligor or any Affiliate
Guarantor is a party or is subject, or (iv) result in the imposition of any
material Encumbrance against any Obligor or any Affiliate Guarantor or any of
their respective properties.

                      (d) There is no Action pending or, to the knowledge of the
Obligors, threatened against or affecting any Obligor or any of their respective
Affiliates or any of its or their properties or assets that has or would
reasonably be expected to have a Material Adverse Effect.

                      (e) No Obligor has any reason to believe that the Obligors
would be unable to fully pay and perform the Obligations and their other
obligations hereunder.

                      (f) Immediately after the execution and delivery of this
Guaranty and Commitment (including after giving effect to the execution,
delivery and performance of this Guaranty and Commitment and the License
Documents and the incurrence by the Obligors of the Obligations), (i) the fair
market value of the assets of both (A) the Obligors taken together but without
their consolidated Subsidiaries and (B) the Obligors on a consolidated basis
with their Subsidiaries, exceeds and will exceed their liabilities, taken
together but without their consolidated Subsidiaries and on a consolidated basis
with their Subsidiaries, (ii) the present fair saleable value of the assets of
both (A) the Obligors taken together but without their consolidated Subsidiaries
and (B) the Obligors on a consolidated basis with their Subsidiaries, exceeds
and will exceed the liabilities of both (A) the Obligors taken together but
without their consolidated subsidiaries and (B) the Obligors on a consolidated
basis with their Subsidiaries, (iii) both (A) the Obligors taken together but
without their consolidated Subsidiaries and (B) the Obligors on a consolidated
basis with their Subsidiaries, are and will be able to pay their debts as such
debts respectively mature or otherwise become absolute or due, and (iv) neither
(A) the Obligors taken together but without their consolidated Subsidiaries nor
(B) the Obligors on a consolidated basis with their Subsidiaries, have or will
have an unreasonably small capital with which to conduct their operations.

                      (g) Since December 31, 2003, there has been no event,
development or circumstance that has had or would reasonably be expected to have
a Material Adverse Effect.

                      (h) None of the Obligors or any Affiliate Guarantors is in
default under or with respect to, or in breach or violation of, any of its
material obligations under any material contract, agreement, instrument,
indenture, lease, mortgage, security document or other document in any respect.
No Event of Default has occurred and is continuing.

                      (i) Each of the Obligors and Affiliate Guarantors has
fully reviewed each of the License Documents and acknowledges and accepts the
terms thereof. The Obligors, jointly and severally, hereby agree to (i) perform
and comply with, (ii) cause Licensee's Affiliates to perform and comply with
and/or (iii) assist Licensee in the performance of and compliance with all of
the representations, warranties, terms, conditions, covenants and obligations
under any of the License Documents relating or applicable to any of Licensee's
Affiliates, including the Obligors; provided, however, that the Obligors shall
not be required by this Section 4(i) to expend funds in an amount exceeding the
then-remaining portion of the Funding Commitment and the Guaranty Amount to
cause Licensee to comply with any provisions of the License Documents applicable
solely to Licensee (it being understood that this proviso does not apply to
provisions applicable to any Affiliates of Licensee).

                      (j) No statement or information contained in this Guaranty
and Commitment, any License Document or any certificate furnished by or on
behalf of the Obligors to TDSF for use in connection with the transactions
contemplated by this Guaranty and Commitment or any License Document contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading.
There is no fact known to any Obligor that would reasonably be expected to have
a Material Adverse Effect that has not been expressly disclosed in this Guaranty
and Commitment, the License Documents or any other documents, certificates and
statements furnished to TDSF for use in connection with the transactions
contemplated hereby or by the License Documents.

                      (k) TCP agrees that, in the event that the Wells Fargo
Credit Facility (or any amended, refinanced or replacement debt facility)
contains any limitations, restrictions or prohibitions on the capital
expenditures or investments of TCP or its Affiliates, TCP shall enter into, and
maintain continuously through January 31, 2009, a covenant in the Wells Fargo
Credit Facility (or any amended, refinanced or replacement debt facility)
providing that it will reserve solely for the payment of the Funding Commitment,
and not invest in any other Person or use (by means of incurring direct or
indirect obligations or otherwise) or expend for any other purpose, the
respective amounts indicated in the table below (or, if less, the then-remaining
Funding Commitment) as portions of the amounts permitted to be expended or
invested per fiscal year or other applicable period pursuant to Section 7.20 of
the Wells Fargo Credit Facility (or the corresponding provision of any amended,
refinanced or replacement debt facility):


                                                      Amount to be Preserved
                         Period                       for Funding Commitment
                         ------                       ----------------------

Closing Date through January 31, 2006                       $10,000,000

February 1, 2006 - January 31, 2007                         $15,000,000

February 1, 2007 - January 31, 2008                         $20,000,000

February 1, 2008 - January 31, 2009                         $15,000,000



                      (l) Each of the Obligors agrees that it will neither cause
Licensee to make, nor will such Obligor accept, any NWC Dividend Payment or
other Restricted Payment of any kind from or on behalf of Licensee or its
Subsidiaries, directly or indirectly, unless such Restricted Payment is either
(i) permitted by Section 9.13.3(b) of the License Agreement without the approval
of the Independent Directors of Licensee or its Affiliates or (ii) approved by
the Independent Directors of Licensee or its Affiliates.

                      (m) In the event that any portion representing five
percent (5%) or more of the business, revenues, profits, assets, properties
and/or operations of TCP are Transferred (in any single transaction or in the
aggregate) to, or otherwise undertaken by, one or more Affiliates of TCP,
whether by way of a sale of assets, merger, reorganization, consolidation,
operation of law, transition to a new operating company or otherwise, then each
such Affiliate of TCP receiving any of the business, revenues, profits, assets,
properties and/or operations of TCP shall be deemed for all purposes hereof an
"Affiliate Guarantor" hereunder, and TCP and such Affiliate of TCP and all other
such Affiliates of TCP shall be jointly and severally liable for all of the
liabilities, duties and obligations of the Affiliate Guarantors hereunder
(including the Obligations), and each such Affiliate shall, as a condition of
any such Transfer, be required to execute and deliver, and to provide TDSF an
Affiliate Guaranty in substantially the form of Exhibit B hereto, pursuant to
which such Affiliate shall guarantee the liabilities, duties, obligations,
restrictions and provisions of the Obligors hereunder, and accept the
designation as an "Affiliate Guarantor" hereunder and the Obligors shall be
required to provide an original counterpart of such Affiliate Guaranty to TDSF.
In the event that such Affiliate of TCP does not execute and deliver such
Affiliate Guaranty, or such Affiliate Guaranty is for any reason not delivered
to TDSF, such Affiliate of TCP shall nonetheless automatically become an
Affiliate Guarantor hereunder for all purposes hereof and shall be bound by the
provisions hereof to the fullest extent permitted by Law. For the purposes of
this Section 4(m), any transfer of employees to an Affiliate shall not itself
constitute a transfer of business of an Obligor, but any revenues, profits,
assets, properties and/or operations transferred as a result of any such
transfer of employees shall be considered in the calculation of the five percent
(5%) of business, revenues, profits, assets, properties and/or operations of TCP
contemplated by the first sentence of this Section 4(m). This Section 4(m) shall
not apply to any Affiliate of TCP that becomes an Obligor pursuant to the
definition of "TCP".

                      (n) At least fifteen (15) Business Days prior to the
expected effective date thereof, the Obligors shall provide TDSF with initial
drafts of all amendments, refinancings or replacements to be entered into by TCP
or its Affiliates in connection with the Wells Fargo Credit Facility (or any
other debt facility of TCP or its Affiliates in place thereof) and shall,
thereafter, provide TDSF with each revised draft of any such amendment,
refinancing or replacement that is distributed between the parties thereto
(redlined to reflect changes therein). TDSF shall have the right to review and
comment on all drafts of such amendments, refinancings or replacements, which
comments shall be considered by TCP and its Affiliates in good faith, and the
final versions of all terms and provisions of such amendments, refinancings or
replacements that, as reasonably determined by TDSF, relate to or affect in any
manner this Guaranty and Commitment, the Acquisition Agreement or any of the
License Documents, the rights or obligations of the parties hereunder or
thereunder, or the Licensed Materials, shall be subject to the prior written
approval of TDSF, which approval shall not be unreasonably withheld (such
approval or disapproval to be communicated to TCP within five (5) Business Days
after such final versions are provided to TDSF). TCP hereby agrees to use all of
its commercially reasonable efforts, and to cause its Affiliates to use all of
their commercially reasonable efforts, to resolve or cause the resolution of
(including, without limitation, using all of its commercially reasonable efforts
to negotiate with the applicable lenders and/or their representatives), any
issues arising out of or resulting from the exercise by TDSF of its approval
rights under this Section 4(n). Any proposed amendment of the Wells Fargo Credit
Facility that is not approved by TDSF in accordance with and as provided in this
Section 4(n) or that does not otherwise comply with the other terms and
provisions of this Guaranty and Commitment (including, without limitation, the
other terms and provisions of this Section 4(n)), or that does not comply with
all of the terms and provisions of the Acquisition Agreement and the License
Documents, shall be deemed to be a breach of this Guaranty and Commitment. TCP
and its Affiliates shall be required to comply with the terms and provisions of
this Section 4(n) only through and including January 31, 2009.

           Section 5. Waivers by Obligors and any Affiliate Guarantors; TDSF’s
and Licensee’s Freedom to Act. The Obligors, jointly and severally, and any
Affiliate Guarantors, jointly and severally, agree that the Obligations will be
paid and performed strictly in accordance with their respective terms,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of TDSF or Licensee with respect thereto. The
Obligors and any Affiliate Guarantors waive promptness, diligences, presentment,
demand, protest, notice of acceptance, notice of any Obligations incurred and
all other notices of any kind other than notices expressly provided for in the
License Documents, proof of reliance of TDSF or Licensee on this Guaranty and
Commitment, all defenses which may be available by virtue of any valuation,
stay, moratorium law or other similar Law now or hereafter in effect (including
without limitation , Section 2809 of the California Civil Code, Sections 359.5
and 580d of the California Code of Civil Procedure, Sections 2787 to 2855,
inclusive, and Section 3433 of the California Civil Code) any right to require
the marshalling of assets of Licensee or any other Person primarily or
secondarily liable with respect to any of the Obligations, and all suretyship
defenses generally. Without limiting the generality of the foregoing, each
Obligor and any Affiliate Guarantor agree to the provisions of any instrument
evidencing, securing or otherwise executed in connection with any Obligation and
agrees that the obligations of the Obligors and any Affiliate Guarantors
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by (a) the failure of TDSF to assert any claim or demand or to enforce
any right or remedy against Licensee or any other Person primarily or
secondarily liable with respect to any of the Obligations; (b) any extensions,
compromises, refinancing, consolidation or renewals of any Obligation; (c) any
change in the time, place or manner of payment of any of the Obligations or any
rescissions, waivers, compromises, refinancing, consolidation or other
amendments or modifications to any of the terms or provisions of the License
Documents, or any other agreement evidencing, guarantying, securing or otherwise
executed in connection with any of the Obligations; (d) the addition,
substitution or release of any Person primarily or secondarily liable for any
Guaranteed Obligation; (e) the adequacy of any rights that TDSF or Licensee may
have against any collateral security or other means of obtaining repayment of
any of the Obligations; (f) the impairment of any collateral securing any of the
Obligations, including, without limitation, the failure to perfect or preserve
any rights that TDSF or Licensee might have in such collateral security or the
substitution, exchange, surrender, release, loss or destruction of any such
collateral security; (g) any defense, right of offset or counterclaim that may
at any time be available to be asserted by Licensee or any other Person against
TDSF or any of its Affiliates; or (h) any other circumstance, event, act or
omission whatsoever that might in any manner or to any extent vary the risk of
such Obligor or any Affiliate Guarantor or otherwise operate as a release,
exoneration or discharge (equitable or legal) of such Obligor or any Affiliate
Guarantor, all of which may occur or be done without notice to any Obligor or
any Affiliate Guarantors. To the fullest extent permitted by Law, each Obligor
and any Affiliate Guarantor hereby expressly waive any and all rights or
defenses arising by reason of (i) any “one action” or “anti-deficiency” law that
might otherwise prevent TDSF or Licensee from bringing any action, including any
claim for a deficiency, against such Obligor or any Affiliate Guarantor before
or after TDSF’s or Licensee’s commencement or completion of any foreclosure
action, whether judicially, by exercise of power of sale or otherwise, or
(ii) any other Law that in any other way would otherwise require any election of
remedies by TDSF or Licensee.

           Section 6. Default; Acceleration; Other Remedies. If any of the
following events (each, an “Event of Default”) shall occur:

                      (a) any Obligor shall fail to pay on demand or, as
applicable, when due and payable, or any Affiliate Guarantor shall fail to pay
in accordance with the terms of this Guaranty and Commitment, any portion of the
Obligations and shall fail to cure such failure within ten (10) Business Days
following written notice thereof from TDSF or any of its Affiliates; or

                      (b) any Obligor or Affiliate Guarantor shall breach or
violate, fail to perform any of its obligations (other than obligations of the
kinds described in subparagraph 6(a)) under, or fail to comply with any of the
other terms or provisions of, this Guaranty and Commitment and shall fail to
cure such breach, violation or failure within ten (10) Business Days following
written notice thereof from TDSF or any of its Affiliates; or

                      (c) any Obligor or Affiliate Guarantor shall breach in any
material respect (provided, that, any representation or warranty of any Obligor
or Affiliate Guarantor contained herein that is already qualified by materiality
shall be deemed to be not so qualified for purposes of this Section 6(c), so
that there will be no duplication between such qualifier contained within such
representation or warranty and the "materiality" qualifier in this subparagraph)
any representation or warranty of such Obligor in this Guaranty and Commitment
or in any certificate or notice given in connection herewith and shall fail to
cure such breach within ten (10) Business Days following written notice thereof
from TDSF or any of its Affiliates; or

                      (d) any Obligor or Affiliate Guarantor shall notify any
other party hereto of its intent to terminate this Guaranty and Commitment or
its obligations hereunder and shall fail to rescind such notification in writing
delivered to TDSF and Licensee within ten (10) Business Days following such
notification; or

                      (e) a License Document Breach shall occur; or

                      (f) an event of default shall occur under the Company
Credit Facility, as defined in the Acquisition Agreement, or any other loan
agreements, credit agreements, lines of credit, working capital or other bank
facilities or similar arrangements under which a bank or other financial
institution provides loans and/or letters of credit to TCP and/or any one or
more of its Subsidiaries, and shall be continuing beyond any applicable grace or
cure periods specified therefor in such Company Credit Facility or in any other
loan agreements, credit agreements, lines of credit, working capital or other
bank facilities or similar arrangements under which a bank or other financial
institution provides loans and/or letters of credit to TCP and/or any one or
more of its Subsidiaries, and such event of default shall have resulted in
indebtedness of TCP and/or its Subsidiaries in aggregate outstanding principal
amount equal to or exceeding Ten Million Dollars ($10,000,000) being or becoming
immediately due and payable; or

                      (g) an Insolvency Event shall occur (it being understood
that, in the case of an Insolvency Event for which a grace period is specified
in Section 13.6 of the License Agreement, an Insolvency Event shall be deemed to
have occurred only upon the expiration of such grace period);

THEN, or at any time thereafter while any such Event of Default is continuing:

                                 (i) In the case of the occurrence of any
Insolvency Event (other than any Insolvency Event described in subparagraph
(vii) of Section 13.6 (Insolvency) of the License Agreement in which (x) the
proceeding is instituted or brought against Licensee and is not consented to or
acquiesced in by Licensee and (y) TDSF or any of its Affiliates is one of the
petitioning creditors instituting such proceeding), the entire unpaid amount (if
any) of the Funding Commitment, any unpaid portion of the Guaranty Amount and
all Direct Obligations shall automatically become immediately due and payable to
TDSF, without presentment, demand, protest or notice or the necessity of any
other action of any kind, all of which are hereby expressly and irrevocably
waived by the Obligors and any Affiliate Guarantors, and, with respect to the
Guaranty Amount, without regard to whether the Obligors or any Affiliate
Guarantors have, prior to or on the date of such Insolvency Event, contributed
to or otherwise invested in Licensee amounts in excess of the Funding
Commitment; provided, that none of such amounts shall so become immediately due
and payable to TDSF if, as of the date of such Insolvency Event, the License
Agreement shall have been terminated by Licensee pursuant to Section 14.1
(Material Breach), 14.2 (Withdrawn or Retired Character Properties), 14.3 (Loss
of Use of "Disney" Name) or subparagraph (ii) of Section 14.4 (Uncured Material
Breach of Certain Covenants) of the License Agreement;

                                 (ii) In the case of the occurrence of any Event
of Default other than an Event of Default of a kind described in subparagraph
(i) of this Section 6, TDSF may, by notice to the Obligors and any Affiliate
Guarantors, declare the amount then due under Section 3 hereof with respect to
any Guaranteed Obligations, up to the unpaid portion of the Guaranty Amount, to
be immediately due and payable to TDSF and, to the extent that additional funds
are necessary to cure any such License Document Breach, declare the amount
necessary to cure such License Document Breach as determined by TDSF in its
business judgment, up to the remaining balance of the Funding Commitment, to be
immediately due and payable to TDS USA, in each case without presentment,
demand, protest, further notice or the necessity of any other action of any
kind, all of which are hereby expressly and irrevocably waived by the Obligors
and any Affiliate Guarantors; and

                                 (iii) In case any one or more Events of Default
shall have occurred and be continuing, and whether or not the due dates of any
or all of the Obligations shall have been accelerated, TDSF may draw, as
attorney-in-fact for, or otherwise on behalf of, TDS USA as beneficiary, under
any outstanding Approved Letters of Credit and direct the applicable bank(s) to
pay the amount of any such draw directly to TDS USA, may exercise any and all
rights and remedies of a secured creditor (whether arising by contract,
applicable Law or otherwise) with respect to any collateral security, and/or may
proceed to protect and enforce its or Licensee's rights by suit in equity,
action at law or other appropriate proceeding, whether for monetary damages or
any form of equitable relief (including, without limitation, any temporary
restraining order, preliminary injunction, permanent injunction and specific
performance of any covenant or agreement contained in this Guaranty and
Commitment or the License Documents or any instrument pursuant to which any of
the Obligations are evidenced, including as permitted by applicable Law the
obtaining of the appointment of a receiver) and, if any amount shall have become
due, by declaration or otherwise, may proceed to enforce the payment thereof or
any other legal or equitable right of TDSF or Licensee. In the case of any
action or suit by TDSF for equitable relief, the Obligors and any Affiliate
Guarantors acknowledge and agree that money damages may not be an adequate
remedy and that, in such action, TDSF may, in its sole discretion, apply to a
court of competent jurisdiction for a temporary restraining order, a preliminary
injunction, a permanent injunction, specific performance or other form of
equitable relief (without the posting of any bond or other security) as such
court may deem just and proper in order to enforce the applicable provision of
this Guaranty and Commitment or prevent any violation hereof and, to the extent
permitted under applicable Law, the Obligors and any Affiliate Guarantors hereby
waive any objection to the imposition of such relief in any such equitable suit
or action. Any such equitable relief granted in any such equitable suit or
action shall not be exclusive and TDSF shall also be entitled to seek and
enforce any other right or remedy available to it, including money damages.
Notwithstanding the foregoing provisions of this Section 6(iii), in no event
shall the Obligors or any Affiliate Guarantors be required to pay any money
damages in respect of the Guaranteed Obligations to the extent that such money
damages, together with all other Guaranteed Obligations paid by the Obligors and
any Affiliate Guarantors hereunder, would exceed the Guaranty Amount.

           Section 7. Subrogation; Subordination.

                      (a) Until the final payment and performance in full of all
of the Guaranteed Obligations, each Obligor and any Affiliate Guarantor hereby
agree not to exercise and hereby waives any rights against Licensee and/or any
other Obligor or Affiliate Guarantor arising as a result of payment by any
Obligor or any Affiliate Guarantor hereunder, by way of subrogation,
reimbursement, restitution, contribution or otherwise, and will not prove any
claim in competition with TDSF or Licensee in respect of any payment hereunder
in any bankruptcy, insolvency or reorganization case or proceedings of any
nature; no Obligor or Affiliate Guarantor will claim any setoff, recoupment or
counterclaim against any other Obligor or Affiliate Guarantor or Licensee in
respect of any liability of any Obligor or Affiliate Guarantor to any other
Obligor or Affiliate Guarantor or to Licensee; and each Obligor and Affiliate
Guarantor (if any) waive any benefit of and any right to participate in any
collateral security that may be held by TDSF or Licensee.

                      (b) The payment of any amounts due with respect to any
Indebtedness of Licensee now or hereafter owed to the Obligors and any Affiliate
Guarantors or by any Obligor or Affiliate Guarantor to any other Obligor or
Affiliate Guarantor is hereby subordinated to the prior payment in full of all
of the Obligations to the extent and with the effect provided in this Section
7(b). The Obligors and any Affiliate Guarantors agree that, after the occurrence
of any default in the payment or performance of any of the Obligations, no
Obligor or Affiliate Guarantor will demand, sue for or otherwise attempt to
collect any such Indebtedness of any other Obligor or Affiliate Guarantor or
Licensee to such Obligor or Affiliate Guarantor until all of the Obligations
shall have been paid in full. If, notwithstanding the foregoing sentence, any
Obligor or Affiliate Guarantor shall collect, enforce or receive any amounts in
respect of such Indebtedness while any Obligations are still outstanding and any
default in the payment or performance thereof is continuing, such amounts shall
be collected, enforced and received by such Obligor or Affiliate Guarantor as
trustee for TDSF and Licensee and be paid over to TDSF or TDS USA, as
applicable, on account of the Obligations without affecting in any manner the
liability of the Obligors and any Affiliate Guarantors under the other
provisions of this Guaranty and Commitment.

                      (c) The provisions of this Section 7 shall be supplemental
to and not in derogation of any rights and remedies of TDSF or Licensee under
any separate subordination agreement that TDSF or Licensee may at any time and
from time to time enter into with the Obligors and/or any Affiliate Guarantors
for the benefit of TDSF or Licensee.

           Section 8. Security; Setoff. Each Obligor and Affiliate Guarantor (if
any) hereby grants to TDSF and Licensee, as security for the full and punctual
payment and performance of all of the Obligations, a continuing lien on and
security interest in all securities or other property belonging to such Obligor
or Affiliate Guarantor now or hereafter held by TDSF or Licensee. Regardless of
the adequacy of any collateral security or other means of obtaining payment of
any of the Obligations, TDSF and Licensee are hereby authorized at any time and
from time to time, without notice to the Obligors or any Affiliate Guarantors
(any such notice being expressly waived by the Obligors and any Affiliate
Guarantors) and to the fullest extent permitted by Law, to set off any funds of
any Obligor or any Affiliate Guarantors held by TDSF or Licensee against the
Obligations, whether or not TDSF or Licensee shall have made any demand under
this Guaranty and Commitment and although such Obligations may be contingent or
unmatured.

           Section 9. Further Assurances; Expenses. Each Obligor and Affiliate
Guarantor (if any) agrees that it will from time to time, at the request of
TDSF, execute any and all further documents or instruments and take such
additional actions as TDSF may deem reasonably necessary or desirable to give
full effect to this Guaranty and Commitment and to perfect and preserve the
rights and powers of TDSF and Licensee hereunder. Each Obligor and Affiliate
Guarantor (if any) acknowledges and confirms that such Obligor or Affiliate
Guarantor itself has established its own adequate means of obtaining from
Licensee on a continuing basis all information desired by each Obligor or
Affiliate Guarantor concerning the financial condition of Licensee and that such
Obligor or Affiliate Guarantor will look to Licensee and not to TDSF in order
for such Obligor or Affiliate Guarantor to keep adequately informed of changes
in Licensee’s financial condition. The Obligors and any Affiliate Guarantors
shall be solely responsible for all costs and expenses arising from the
Obligations and/or the performance of their obligations hereunder.

           Section 10. Termination; Reinstatement. This Guaranty and Commitment
shall remain in full force and effect until the Obligations have been fully and
indefeasibly paid in full, notwithstanding any intermediate or temporary payment
or settlement of the whole or any part of the Obligations. In the event that any
Obligor or Affiliate Guarantor gives TDSF notice of its intention to discontinue
this Guaranty and Commitment, such notice (i) shall not be effective unless it
is given in accordance with Section 13 hereof and (ii) shall, if not rescinded
within ten (10) Business Days, result in the occurrence of an Event of Default
under Section 6(d) hereof. In no event (notwithstanding the additional rights of
TDSF and Licensee upon the occurrence of an Event of Default or any actions
taken by either TDSF or Licensee to enforce any such rights or otherwise to
protect its interests hereunder) shall any such notice impair or otherwise
affect any rights of TDSF or Licensee hereunder in any manner whatsoever,
including, without limitation, the rights set forth in Sections 5, 6 and 7, with
respect to any Obligations incurred or accrued prior to such notice or any
Obligations incurred or accrued pursuant to any contract or commitment in
existence prior to such notice, including, without limitation, the maximum
amount of the Funding Commitment and the Guaranteed Obligations for the Initial
Term and any Renewal Term that has commenced prior to such notice. This Guaranty
and Commitment shall continue to be effective or be reinstated, notwithstanding
any such notice or any other event, if at any time any payment made or value
received with respect to any Obligation is rescinded or must otherwise be
returned by TDSF or Licensee upon the insolvency, bankruptcy or reorganization
of Licensee, any Obligor or any Affiliate Guarantor, or otherwise, all as though
such payment had not been made or such value had not been received.

           Section 11. Successors and Assigns. Except in connection with a
Guaranty Assumption in accordance with, and subject to the limitations set forth
in, the License Agreement, none of the Obligors or Affiliate Guarantors shall
Transfer this Guaranty and Commitment, any of the Obligations or any of their
other obligations hereunder. TDSF may Transfer this Guaranty and Commitment, any
of the License Documents and/or any other agreement or note held by TDSF
evidencing, securing or otherwise executed in connection with the Obligations to
any other Person, and such other Person shall thereupon become vested, to the
extent set forth in the agreement evidencing such assignment or transfer, with
all the rights in respect thereof granted to TDSF herein, except to the extent
prohibited by the applicable License Document. This Guaranty and Commitment
shall be binding upon the Obligors, any Affiliate Guarantors and their
respective permitted successors, transferees and assigns, and shall inure to the
benefit of TDSF, Licensee and their respective successors, transferees and
assigns permitted or contemplated by the License Agreement.

           Section 12. Amendments and Waivers. No provision of this Guaranty and
Commitment may be modified, supplemented or amended except by a written
instrument duly executed by each of the Obligors, TDSF and Licensee. Any such
modifications, supplements or amendments shall not require additional
consideration to be effective. No release, discharge or waiver of, nor any
consent to any departure by the Obligors or any Affiliate Guarantors from, any
provision hereof shall be enforceable against or binding upon TDSF or Licensee
unless in writing and executed by a duly authorized officer of each of TDSF and
Licensee. Neither the failure to insist upon strict performance of any of the
agreements, terms, covenants or conditions hereof, nor the acceptance of monies
due hereunder with knowledge of a breach of this Guaranty and Commitment, shall
be deemed a waiver of any rights or remedies that TDSF or Licensee may have or a
waiver of any subsequent breach or default in any of such agreements, terms,
covenants and conditions.

           Section 13. Notices. Unless otherwise specified herein, all notices,
requests, demands, consents and other communications hereunder shall be
transmitted in writing and shall be deemed to have been duly given when hand
delivered, or upon delivery when sent by express mail, courier or other
recognized overnight mail or next day delivery service, charges prepaid, or
three (3) Business Days following the date mailed when sent by registered or
certified United States mail, postage prepaid, return receipt requested, or when
deposited with a public telegraph company for immediate transmittal, charges
prepaid, or when sent by facsimile, with a confirmation copy sent by recognized
overnight mail or next day delivery, charges prepaid, addressed (i) in the case
of TDSF, to TDSF at the addresses or facsimile numbers for notices to TDSF set
forth in Section 21.5 (Notices) of the License Agreement, (ii) in the case of
Licensee, to Licensee at the addresses or facsimile numbers for notices to
Licensee set forth in Section 21.5 (Notices) of the License Agreement, (iii) in
the case of the Obligors or Affiliate Guarantors, to the Obligors and any
Affiliate Guarantors as follows: The Children’s Place Retail Stores, Inc., 915
Secaucus Road, Secaucus, New Jersey 08540, Facsimile: (201) 558-2837, Attention:
Chief Financial Officer, with copies (which shall not constitute notice) to The
Children’s Place Retail Stores, Inc., 915 Secaucus Road, Secaucus, New Jersey
08540, Facsimile: (201) 558-2825, Attention: General Counsel, and to Stroock &
Stroock & Lavan LLP, 180 Maiden Lane, New York, New York 10038, Facsimile (212)
806-6006, Attention: Jeffrey S. Lowenthal, Esq., or (iv) to such other address
or facsimile number as may be designated by any party hereto by written notice
to the others in accordance with this Section 13.

           Section 14. Entire Agreement. The provisions contained in this
Guaranty and Commitment, the Acquisition Agreement, the License Agreement, the
other License Documents and/or any other documents, agreements and instruments
contemplated hereby or thereby or to be executed and delivered in connection
herewith or therewith or pursuant hereto or thereto (including in each case any
annexes, exhibits and schedules thereto) constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and supersede and
replace any and all previous agreements among the parties, whether written or
oral, with respect to such subject matter. No statement or inducement with
respect to the subject matter hereof by any party hereto or by any agent or
representative of any party hereto that is not contained in this Guaranty and
Commitment, the Acquisition Agreement, the License Agreement, the other License
Documents and/or any other documents, agreements and instruments contemplated
hereby or thereby or to be executed and delivered in connection herewith or
therewith or pursuant hereto or thereto shall be valid or binding between the
parties.

           Section 15. Joint and Several Liability of the Obligors; Joint and
Several Liability of the Affiliate Guarantors; Joinder. Notwithstanding anything
to the contrary contained herein, TCP and Licensee Parent shall be jointly and
severally liable for all of the Obligations and all other liabilities, duties
and obligations of TCP, Licensee Parent, the Obligors and/or any Affiliate
Guarantors hereunder without regard to (i) the party or parties to whom this
Guaranty and Commitment allocates any such Obligation or other liability, duty
or obligation or (ii) the party or parties from whose action, omission, breach
or violation any such Obligation or other liability, duty or obligation arises
or on whose action, omission, breach or violation any such Obligation or other
liability, duty or obligation is based. Notwithstanding anything to the contrary
contained herein, all Affiliate Guarantors (if any) shall be jointly and
severally liable under their guarantees of all of the Obligations and all other
liabilities, duties and obligations of TCP, Licensee Parent, the Obligors and/or
any other Affiliate Guarantors hereunder without regard to (i) the party or
parties to whom this Guaranty and Commitment allocates any such Obligation or
other liability, duty or obligation or (ii) the party or parties from whose
action, omission, breach or violation any such Obligation or other liability,
duty or obligation arises or on whose action, omission, breach or violation any
such Obligation or other liability, duty or obligation is based. Each Obligor
and Affiliate Guarantor (if any) acknowledges and agrees that TDSF and/or its
Affiliates shall be entitled to join any or all Obligors and Affiliate
Guarantors as parties to any suit or action by TDSF and/or its Affiliates
against Licensee and/or any of its Affiliates under the License Documents,
whether such suit or action seeks monetary damages, equitable relief or any
other right or remedy available at law, in equity or otherwise and whether such
suit or action is resolved through the Arbitration Procedures or a legal
proceeding submitted for trial pursuant to the terms of the applicable License
Document, and each Obligor and any Affiliate Guarantor hereby waive any
objection that it may now or hereafter have to such joinder.

           Section 16. Governing Law; Cumulative Remedies. Except to the extent
that certain matters may be governed by federal law, this Guaranty and
Commitment shall be deemed to have been entered into in the State of California
and shall be interpreted and construed in accordance with the laws of the State
of California applicable to agreements executed and to be performed therein by
each party hereto. The rights and remedies herein conferred upon TDSF or
Licensee are cumulative and in addition to any other remedies hereunder, under
the License Documents or any other agreement, provided by Law or otherwise
available to TDSF or Licensee at law, in equity or otherwise, and this Guaranty
and Commitment shall be in addition to any other guaranty of or collateral
security for any of the Obligations.

           Section 17. Dispute Resolution; Consent to Jurisdiction; Waiver of
Jury Trial. Each Obligor and Affiliate Guarantor (if any) acknowledges and
agrees that (i) any suit or action by any Obligor or Affiliate Guarantor with
respect to disputes arising under this Guaranty and Commitment shall be resolved
through the dispute resolution procedures set forth in Section 21.23
(Arbitration Procedures) of the License Agreement (the “Arbitration
Procedures”), which Arbitration Procedures are hereby incorporated into this
Guaranty and Commitment as if set forth in full herein with the exception that
references to “Licensee” therein shall be deemed to be references to the
Obligors and any Affiliate Guarantors and references to the “Agreement” shall be
deemed to be references to this Guaranty and Commitment for purposes of this
Guaranty and Commitment, and (ii) in any suit or action to protect and/or
enforce TDSF’s and/or Licensee’s rights under this Guaranty and Commitment or
any other suit or action by TDSF with respect to disputes arising under this
Guaranty and Commitment, TDSF shall be entitled, in its sole discretion, to seek
recourse and remedy through either the Arbitration Procedures or a legal
proceeding submitted for trial before the Superior Court in and for the County
of Los Angeles, State of California, or the United States District Court for the
Central District of California, or if neither such court shall have
jurisdiction, then before any other court sitting in Los Angeles County,
California, having subject matter jurisdiction. Each Obligor and Affiliate
Guarantor (if any) consents to the exclusive jurisdiction of such courts and to
service of process outside of the State of California pursuant to the
requirement of any such court in any matter subject to it and each Obligor and
Affiliate Guarantor (if any) hereby waives any objection that it may now or
hereafter have to the venue of any such suit or any such court or that such suit
was brought in an inconvenient court. EACH OBLIGOR AND AFFILIATE GUARANTOR (IF
ANY) HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY AND COMMITMENT, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY OF SUCH RIGHTS OR
OBLIGATIONS.

           Section 18. Limitation of Liability. Except as prohibited by Law,
each Obligor and Affiliate Guarantor (if any) hereby waives any right that it
may have to claim or recover in any dispute arising under this Guaranty and
Commitment any punitive, exemplary, consequential, incidental, indirect, special
or speculative damages (including loss of profits). The Obligors and any
Affiliate Guarantors (a) certify that neither TDSF nor any Representative of
TDSF has represented, expressly or otherwise, that TDSF would not, in the event
of any such dispute, seek to enforce the foregoing waivers and (b) acknowledge
that, in entering into the License Documents, TDSF is relying upon, among other
things, the waivers and certifications contained in this Section 18.

           Section 19. Miscellaneous. Except to the extent such provisions would
conflict with the express provisions hereof or be inapplicable hereto, the
provisions contained in Sections 17 (Public Disclosure; Confidentiality), 21.7
(Joint Venture/Partnership Disclaimer), 21.8 (Accord and Satisfaction), 21.9
(Relationship of Parties), 21.10 (Effect of Headings), 21.11 (Construction),
21.13 (Severability), 21.15 (Counterparts; Facsimile Signatures), 21.17 (No
Third Party Beneficiaries), 21.19 (Conflicts of Interest), 21.20 (Interest) and
21.27 (Rules of Interpretation) of the License Agreement are hereby incorporated
into this Guaranty and Commitment as if set forth in full herein, with the
exception that references to “Licensee” therein shall be deemed to be references
to the Obligors and Affiliate Guarantors (if any) and references to the
“Agreement” shall be deemed to be references to this Guaranty and Commitment for
purposes of this Guaranty and Commitment.

           IN WITNESS WHEREOF, the Obligors have caused this Guaranty and
Commitment to be executed and delivered as of the date first above written.
















ACKNOWLEDGED AND AGREED

TDS FRANCHISING, LLC
a California limited liability company


By: /s/ David K. Thompson                                               
Name:   David K. Thompson
Title:     Senior Vice President


By: /s/ James M. Kapenstein                                               
Name:   James M. Kapenstein
Title:     Vice President


THE DISNEY STORE, LLC
a California limited liability company


By: /s/ Steven Balasiano                                               
Name:   Steven Balasiano
Title:     Senior Vice President


By: /s/ Seth Udasin                                                       
Name:   Seth Udasin
Title:     Treasurer


THE DISNEY STORE (CANADA) LTD.

By: /s/ Steven Balasiano                                               
Name:   Steven Balasiano
Title:     Senior Vice President THE CHILDREN'S PLACE RETAIL STORES, INC.


By: /s/ Seth Udasin                                               
Name:   Seth Udasin
Title:     Vice President and Treasurer


HOOP HOLDINGS, LLC

By: /s/ Seth Udasin                                               
Name:   Seth Udasin
Title:      Treasurer


